Exhibit 10.8

TERMINATION AGREEMENT

THIS TERMINATION AGREEMENT (this “Agreement”) is dated as of October 10, 2006,
by and between DIVIDEND CAPITAL EXCHANGE FACILITATORS LLC, a Colorado limited
liability company (the “DCXF”) and DIVIDEND CAPITAL OPERATING PARTNERSHIP LP, a
Delaware limited partnership (the “DCOP”). Unless the context otherwise
requires, capitalized terms used but not otherwise defined herein have the
meanings specified in the IP Licensing Agreement (defined below).

WITNESSETH:

WHEREAS, DCOP and DCXF entered into that certain Intellectual Property Licensing
Agreement, on or about March 24, 2003 (the “IP Licensing Agreement”), to
facilitate the private placement of certain of DCOP’s units of limited
partnership interest in exchange for direct or indirect interests in real
property as described in the confidential private placement memoranda issued in
connection such private placement (the “Memoranda”);

WHEREAS, Dividend Capital Trust Inc., a Maryland corporation, DCOP, and Dividend
Capital Advisors Group LLC, a Colorado limited liability company, have entered
into a Contribution Agreement, dated as of July 21, 2006 (the “Contribution
Agreement”), pursuant to which DCOP will acquire all of the outstanding
membership interests in Dividend Capital Advisors LLC, a Colorado limited
liability company, and thereby internalize the operations of the Advisor; and

WHEREAS, in connection with such internalization, the parties hereto desire to
terminate the IP Licensing Agreement.

NOW, THEREFORE, in consideration of the mutual agreements set forth below, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

1. Termination of the IP Licensing Agreement. Each of DCOP and DCXF agrees that
(i) except with respect to Section 2, which shall terminate upon receipt by DCXF
of the fee payable upon the closing of the last transaction consummated by an
investor pursuant to the Private Placement, the IP Licensing Agreement is hereby
terminated, such termination to be effective as of the Closing Date, as defined
in the Contribution Agreement, (ii) any requirement for notice (whether written
or oral) with respect to the termination of the IP Licensing Agreement is hereby
waived, and (iii) any other requirement or condition precedent to the
termination of the IP Licensing Agreement is hereby waived or shall be deemed to
have been satisfied, as the case may be.

2. Nonimpairment of DCOP’s Obligations with Respect to Redemption Fees under the
Memoranda. DCOP acknowledges and agrees that nothing contained in this Agreement
shall terminate, rescind, alter or amend DCOP’s obligations, as described in the
Memoranda, to withhold and forward to DCXF certain amounts in satisfaction of
the Redemption Fee (as defined in the Memoranda).



--------------------------------------------------------------------------------

3. Successors and Assigns. This Agreement is for the benefit of the parties
hereto and their respective successors and assigns.

4. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which
counterparts, when executed and delivered, shall be deemed an original and all
of which counterparts, taken together, shall constitute one and the same
agreement.

5. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as a deed on the date first above written.

 

DIVIDEND CAPITAL OPERATING

PARTNERSHIP LP

By:   Dividend Capital Trust Inc., its general partner By:  

/s/ Thomas G. Wattles

Name:   Thomas G. Wattles Title:   Chairman DIVIDEND CAPITAL EXCHANGE
FACILITATORS LLC By:  

/s/ Evan H. Zucker

Name:   Evan H. Zucker Title:   Manager

Termination Agreement - Intellectual Property Licensing Agreement